DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
The amendment filed on 6/9/2020 has been entered. In the amendment, Applicant amended claims 1-13. Currently claims 1-13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe (US 2008/0238842) in view of Ota et al. (US Patent No. 5,854,616).
Regarding Claim 1, Yatabe teaches a display device (Abstract) comprising;

a source drive circuit (Fig. 1: data line driving IC 30; Fig. 5: data line driving IC), 
wherein the pixel comprises a first transistor (Fig. 2: NMOS transistors 1a), a second transistor (Fig. 2: NMOS transistors 1b), and a display element (Fig. 2: liquid crystal LC), 
wherein one of the source and the drain of the first transistor is electrically connected to the source driver circuit through a first wiring (Fig. 2: Da(1) signal line), and 
wherein one of the source and the drain of the second transistor is electrically connected to the source driver circuit through a second wiring (Fig. 2: Db(1) signal line).
Yatabe does not further teach the display device further comprising a capacitor, 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor, 
wherein the one electrode of the capacitor is electrically connected to one electrode of the display element, 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor, 
wherein the other electrode of the capacitor is electrically connected to the other electrode of the display element,
The instant invention is different from Yatabe’s teaching in that the instant invention has a capacitor arranged in parallel with the display element. The technique is not new, however.
Ota, for instance, teaches in Fig. 22 arranging a capacitor 16a in parallel with a display element 5a.

wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor (Fig. 22: a source and a drain of transistor 15a is electrically connected to left electrode of capacitor 16a), 
wherein the one electrode of the capacitor is electrically connected to one electrode of the display element (Fig. 22: left electrode of capacitor 16a connected to left electrode of display element 5a), 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor (Fig. 22: a source and a drain of transistor 15b is electrically connected to right electrode of capacitor 16a), 
wherein the other electrode of the capacitor is electrically connected to the other electrode of the display element (Fig. 22: right electrode of capacitor 16a connected to right electrode of display element 5a),
The motivation/suggestion would have been to keep the voltage difference in the display element at a constant level by absorbing the noise due to the signal (Ota: Col. 20, ll. 18-20).
	
Regarding Claim 2, Yatabe and Ota teach the display device according to claim 1. Yatabe further teaches the display device according to claim 1, 

wherein the source driver circuit comprises a first resistor (Fig. 8: one of resistors R2) and a second resistor (Fig. 8: another one of resistors R2), 
wherein the first potential is supplied to one terminal of the first resistor, and  (Fig. 8)
wherein the second potential is supplied to one terminal of the second resistor (Fig. 8).

Regarding Claim 3, Yatabe and Ota teach the display device according to claim 2. Yatabe further teaches the display device according to claim 2, 
wherein the source driver circuit comprises a first switch (Fig. 9: one of ST0 to ST7) and a second switch (Fig. 9: another one of ST0 to ST7), 
wherein the one terminal of the first resistor is electrically connected to one terminal of the first switch (Fig. 9), 
wherein the other terminal of the first switch is electrically connected to the second wiring (Fig. 9), 
wherein the one terminal of the second resistor is electrically connected to one terminal of the second switch (Fig. 9), and 
wherein the other terminal of the second switch is electrically connected to the second wiring (Fig. 9).

Regarding Claim 6, Yatabe and Ota teach the display device according to claim 1. Yatabe further teaches the display device according to claim 1, 


Regarding Claim 7, Yatabe and Ota teach the display device according to claim 6. Yatabe further teaches the display device according to claim 6, 
wherein the display device comprises a gate driver circuit (Fig. 1: scanning live driving IC 20), and wherein the third wiring is electrically connected to the gate driver circuit.

Regarding Claim 8, Yatabe and Ota teach the display device according to claim 1. Yatabe further teaches the display device according to claim 1, wherein the display element is a liquid crystal element (Figs. 1-2).

Regarding Claim 9, Yatabe and Ota teach the display device according to claim 8. Yatabe further teaches the display device according to claim 8, 
wherein the display element is a liquid crystal element employing a horizontal electric field mode ([0078]).

Regarding Claim 10, Yatabe and Ota teach the display device according to claim 9. Yatabe further teaches the display device according to claim 9, 
wherein the display element comprises a liquid crystal exhibiting a blue phase (Fig. 5: B Da(i) signal and B Db(i) signal indicate a blue phase).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yatabe (US 2008/0238842) in view of Ota et al. (US Patent No. 5,854,616), and further in view of Ishitani et al. (US 2010/0134710).
Regarding Claim 11, Yatabe and Ota teach the display device according to any one of claim 1, 
wherein each of the first transistor and the second transistor comprises a metal oxide in its channel formation region, and 
wherein the metal oxide comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
Ishitani, however, teaches in para. [0077] that a display device wherein each transistor comprises a metal oxide in its channel formation region, and wherein the metal oxide comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Ishitani’s technique with Yatabe’s technique in view of Ota, using a metal oxide in its channel formation region for the two transistors in each pixel of Yatabe’s display device to take advantage of higher field effect mobility and easy manufacturing process related to use of the oxide semiconductor material (Ishitani: [0004]-[0006]).

Allowable Subject Matter
Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.